  Case 1:20-cr-00244-LMB Document 26 Filed 10/27/20 Page 1 of 5 PageID# 65
                                                                                                  RLED
                                                                                              WOPENCnURT


                                                                                              ocifTn
                   IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                        OLhHK.U.S. DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA                                 ALEXANDRIA. VIRfilNIA

                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


          V.                                          Case No. l:20-CR-244


 BILAL MUHAMMAD ABDUS-SALAAM,

          Defendant.



                                   STATEMENT OF FACTS


         The United States and the defendant, BILAL MUHAMMAD ABDUS-SALAAM

(hereinafter,"the defendant"), agree that at trial, the United States would have proven the
following facts beyond a reasonable doubt with admissible and credible evidence:

         1.    On or about July 16, 2020, in Fairfax County, Virginia, within the Eastern District

of Virginia, the defendant, BILAL MUHAMMAD ABDUS-SALAAM, knowing he had
previously been convicted of a crime punishable by imprisonment for a term exceeding one year,
namely. Possession of a Firearm with Felony Conviction and Handgun in Vehicle in the Circuit
Court for Anne Arundel County, Maryland, on or about August 30, 2018, knowingly possessed in
and affecting interstate commerce a firearm, to wit: a Sig Sauer, model 556X1, 5.56 MM caliber
rifle.


         Z     The defendant has a prior felony conviction from 2011 in the District of Columbia

Superior Court for Canning a Pistol Without a License. On August 30, 2018, the defendant was

convicted in the Circuit Court of Anne Arundel County, Maryland,ofone count of Possession of a
Firearm with Felony Conviction, and one count ofHandgun in Vehicle, and was
  Case 1:20-cr-00244-LMB Document 26 Filed 10/27/20 Page 2 of 5 PageID# 66




sentenced to 36 months' incarceration on each count, to run concurrently. As a result, on July 16,

2020, the defendant was not lawfully able to possess a firearm or ammunition.

       3.      Following these convictions, on or about July 16, 2020, the defendant entered two

Federal Firearms Licensees ("FFL"), located within the Eastern District of Virginia. Surveillance

footage recovered from Sharpshooters, in Lorton, Virginia, showed the defendant pick up and

manipulate a Sig Sauer-Romeo Red Dot Optic sight designed for AR-15 rifles, before he took and

handled a Sig Sauer, model 556X1, 5.56 MM caliber rifle from the sales associate. Then, the

defendant suggested to his wife that she purchase the firearm he manipulated, which she did.

       4.      Surveillance footage recovered from SSG Tactical, in Stafford, Virginia, showed

that, earlier that same day, the defendant and his wife entered the FFL. In the FFL,the defendant

took and handled a Heckler and Koch, model Vp9,9mm pistol from the sales associate. His wife

then purchased the firearm he manipulated.

       5.      These events occurred within 24 days ofthe defendant's release from incarceration

following his convictions in Maryland in 2018 and 5 additional months' incarceration for violating
the terms of his supervised release in Washington, D.C. Thus, at the time of his possession, the
defendant was aware that he had been previously convicted of a crime punishable for a term
exceeding one year.

       6.      The defendant's wife resides at an address on Pleasant Valley Court, in Capitol
Heights, Maryland. The defendant received mail at the Pleasant Valley Court address and was
present at that address on numerous occasions in late July and early August 2020 following his
release from incarceration.
 Case 1:20-cr-00244-LMB Document 26 Filed 10/27/20 Page 3 of 5 PageID# 67




       7.      A search warrant was obtained for the Pleasant Valley Court residence, and was

executed, on August 21, 2020. Law enforcement recovered the aforementioned Sig Sauer, model

556X1, 5.56 MM caliber rifle, the aforementioned Heckler and Koch, model Vp9,9mm pistol, a

Bushmaster, model XM15-E2S, 5.56 caliber rifle, a rifle upper receiver, firearm magazines,

ammunition, and various other items associated with firearms from a downstairs living area and

bedroom that also contained the defendant's clothing and mail matter.

       8.      The defendant's wife admitted purchasing the Sig Sauer and Heckler and Koch

firearms in Virginia.

       9.      The firearms possessed by the defendant, constitute firearms pursuant to Title 18,

United States Code, Section 921(a)(3), and were not manufactured in the Commonwealth of

Virginia, and,therefore, these firearms traveled in, and/or affected interstate commerce.

        10.    This statement offacts includes those facts necessary to support the plea agreement

between the defendant and the United States. It does not include each and every fact known to the

defendant or to the United States, and it is not intended to be a full enumeration of all of the facts

surrounding the defendant's case.
 Case 1:20-cr-00244-LMB Document 26 Filed 10/27/20 Page 4 of 5 PageID# 68




       11.    The actions ofthe defendant, as recounted above, were in all respects knowing and

deliberate, and were not committed by mistake, accident, or other innocent reason.


                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United States Attorney


 Date: October 27.2020
                                             RachW M.Roberts
                                             Special Assistant United States Attomey(LT)
 Case 1:20-cr-00244-LMB Document 26 Filed 10/27/20 Page 5 of 5 PageID# 69




       After consulting with my attorney and pursuant to the plea agreement entered into this day

between the defendant, BILAL MUHAMMAD ABDUS-SALAAM, and the United States, I

hereby stipulate that the above Statement of Facts is true and accurate, and that had the matter

proceeded to trial, the United States would have proved the same beyond a reasonable doubt.



                                            BILAL MUHAMMAD ABDUS-SALAAM




       I am Lula Hagos,the defendant's attorney. I have carefully reviewed the above Statement

of Facts with him. To my knowledge, his decision to stipulate to these facts is an informed and

voluntary one.


                                                                        A


                                            Attorney for
                                            BILAL MUHAMMAD ABDUS-SALAAM
